      Case 4:18-cr-06054-EFS       ECF No. 128   filed 10/24/19   PageID.2171 Page 1 of 7




     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Daniel Hugo Fruchter
 3
     Tyler H.L. Tornabene
 4   Assistant United States Attorneys
     Post Office Box 1494
 5
     Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7
                               UNITED STATES DISTRICT COURT
 8                            EASTERN DISTRICT OF WASHINGTON
 9   UNITED STATES OF AMERICA,
10
                                    Plaintiff,         4:18-CR-6054-EFS
11
12                      vs.                           United States’ Witness List
13   SAMI ANWAR,
14   MID COLUMBIA RESEARCH LLC
     ZAIN RESEARCH, LLC
15
16                                 Defendants.
17           Plaintiff, United States of America, by and through William D. Hyslop, United
18 States Attorney for the Eastern District of Washington, and Daniel Hugo Fruchter and
19 Tyler H.L. Tornabene, Assistant United States Attorneys, submits the following
20 Witness List for trial scheduled to commence November 4, 2019:
21   1.     Mathews Adera
22      2.      Conor Anderson
23      3.      Sameera Anwar
24      4.      Michael Baptiste
25      5.      Waseem Bawani
26      6.      Billy Birge
27
        7.      Reed Brady
28
     United States’ Witness List - 1
      Case 4:18-cr-06054-EFS     ECF No. 128   filed 10/24/19   PageID.2172 Page 2 of 7




        8.    Mandie Brown
1
        9.    Justina Bruinekool
2
        10.   David Burrow*
3
        11.   Albert Calvelo*
4
        12.   Ruben Ceballos
5
        13.   Denisse Charles
6
        14.   Deborah Claire
7
8       15.   Jennifer Conroy

9       16.   Alyssa Correa

10      17.   Joventino Correa

11      18.   Perry Coulton

12      19.   Jay Cruto

13      20.   Sanjuanita Cruz

14      21.   Lucia Dawson

15      22.   Thomas Doyle

16      23.   JoAnn Durham

17      24.   Barbara Edwards

18      25.   Mark Eliason*

19      26.   Heather Ellingford

20      27.   Manny Estrada

21      28.   Alison Fast

22      29.   Chris Fegan

23      30.   Aaron Fernandez

24      31.   Susan Franks

25      32.   Ashley Galvan

26      33.   Daisy Garduno

27      34.   Dennie Grabow

28      35.   Rachel Gregoire

     United States’ Witness List - 2
      Case 4:18-cr-06054-EFS     ECF No. 128   filed 10/24/19   PageID.2173 Page 3 of 7




        36.   Ethan Gussenhoven
1
        37.   Lisa Gussenhoven
2
        38.   Anita Haftvani
3
        39.   Joseph Hagood
4
        40.   Arthur Hand, Sr.
5
        41.   Colin Hanley **
6
        42.   Eugenie Hanley **
7
8       43.   Brad Hansman

9       44.   Farrukh Hashmi

10      45.   Jack Hegel

11      46.   Laurie Hensley

12      47.   Cathy Heymann

13      48.   Geoffrey Heywood

14      49.   Javier Huerta **

15      50.   Danish Jabbar

16      51.   Jennifer Johnson

17      52.   Sonnie Kim

18      53.   Vera Kuswanto

19      54.   Mispah Kwang

20      55.   Imtiaz Lalpuria

21      56.   Mary Ellen Lander

22      57.   Meghan Landon

23      58.   Michael Lee

24      59.   Tracy Li

25      60.   Stacey Lindeman

26      61.   Elizabeth Liston **

27      62.   Kimbery Liston **

28      63.   Prisca Lucas

     United States’ Witness List - 3
      Case 4:18-cr-06054-EFS      ECF No. 128   filed 10/24/19   PageID.2174 Page 4 of 7




        64.   Rosa Macias
1
        65.   Karen Maksin
2
        66.   Sterling McPherson *
3
        67.   Lucien Megna
4
        68.   Tamara Morocco
5
        69.   Kaitlynn Moulton
6
        70.   Daniel Munoz *
7
8       71.   Dean Mustig

9       72.   Cheta Nand

10      73.   Tania Noble

11      74.   Corina O’Connell

12      75.   Rhona O’Donnell

13      76.   Dawn Olenjack

14      77.   Sonia Oosman

15      78.   Chris Page

16      79.   Kristen Parkhurst

17      80.   Frederic Patel

18      81.   Phetsavanh Phiouphanh

19      82.   Lee Pitts

20      83.   Meloni Plummer

21      84.   Yvette Rios

22      85.   Sherri Rohlf

23      86.   Sarah Rosenau

24      87.   Kurt Roth

25      88.   Isabella Ruoco

26      89.   Amra Sakic

27      90.   Piotr Scislowski

28      91.   Arthur Simone *

     United States’ Witness List - 4
      Case 4:18-cr-06054-EFS      ECF No. 128   filed 10/24/19   PageID.2175 Page 5 of 7




        92.   Harbeer Singh
1
        93.   Sylvia Stover
2
        94.   Michael Strassell
3
        95.   Faiyaz Suliamon
4
        96.   Gopinath Sunil
5
        97.   Laura Tedesco
6
        98.   Ariel Teeters
7
8       99.   Craig Tom

9       100. Cynthia Torres

10      101. Kevin Tripp

11      102. Zechaviah Vasquez

12      103. Theresa Veira

13      104. Anne Wesler

14      105. Lesliy Yin

15      106. Carla Yunis

16      107. Bank of America Custodian of Records

17      108. Key Bank Custodian of Records

18      109. U.S. Bank Custodian of Records

19      110. Braeburn Custodian of Records

20      111. Medpace Custodian of Records

21      112. ICON Clinical Research Custodian of Records

22      113. Pfizer Custodian of Records

23      114. Parexel International Custodian of Records

24      115. FDA Custodian of Records

25      116. Clinical Supplies Management Custodian of Records

26
27      *Previously Disclosed Expert Witness

28      ** Potential Rebuttal Witness

     United States’ Witness List - 5
      Case 4:18-cr-06054-EFS    ECF No. 128    filed 10/24/19   PageID.2176 Page 6 of 7




1
           The United States hopes to reach stipulations regarding certain matters
2
     regarding the authenticity and admissibility of business records and electronic
3
     communications, which would obviate the need for calling custodians of records or
4
     other individuals for the sole purpose of authenticating documents.
5
6
           Dated: October 24, 2019.
7
8                                                 Respectfully Submitted,
9
10                                                William D. Hyslop
11                                                United States Attorney

12                                                /s/ Dan Fruchter
13                                                Daniel Hugo Fruchter
                                                  Tyler H.L. Tornabene
14                                                Assistant United States Attorneys
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States’ Witness List - 6
      Case 4:18-cr-06054-EFS     ECF No. 128   filed 10/24/19   PageID.2177 Page 7 of 7




1
                                CERTIFICATE OF SERVICE
2
           I hereby certify that on October 24, 2019, I electronically filed the foregoing
3
     with the Clerk of the Court using the CM/ECF system which will send notification of
4
     such filing to the following:
5
     John Gary Metro, Counsel for Defendant
6
7
8
9                                                 s/Dan Fruchter
10                                                Assistant United States Attorney

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     United States’ Witness List - 7
